DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/19/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was filed after the mailing date of Examiner's Answer to Appeal Brief on 10/23/2020 and the Patent Board Decision on 08/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11/24/2021 was filed after the mailing date of Examiner's Answer to Appeal Brief on 10/23/2020 and the Patent Board 

The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of Examiner's Answer to Appeal Brief on 10/23/2020 and the Patent Board Decision on 08/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of Examiner's Answer to Appeal Brief on 10/23/2020 and the Patent Board Decision on 08/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over VETTER (US 2017/0236298 A1 “Vetter”) in view of Hare et al. (US 2016/0284123 A1 “Hare”).

Regarding claim 1 (Currently Amended), Vetter teaches an electronic device (abstract; 0046; figure 1; ‘device 1’), comprising: 
one or more cameras (0046; Figure 1; camera 4); 
a display (0047, 0057 and 0072; Figures 1 and 4-7; display 6); 
one or more processors (0056, 059 and 0200; Figure 1); and 
0029 and 0191), the one or more programs including instructions for: 
displaying a first user interface that includes instructions for capturing image data of a face of a user of the electronic device, wherein the first user interface includes a representation of a face in a respective region of the display (0072-0074; Figure 4A; wherein a pop-up message 41 is displayed when device is started for the very first time); 
while displaying the first user interface, detecting the occurrence of a condition that corresponds to initiation of capturing image data of a user of the electronic device (0075-0077; Figure 4A and 4B); 
in response to detecting the occurrence of the condition that corresponds to initiation of capturing image data of a user of the electronic device (0076; Figure 4B; the pictorial representation 5 of the body portion 2 of the user 3 in the first circle 33), displaying on the display a second user interface (0078; Figure 4B; message 42) that includes: 
a representation of a face of the user that is based on image data of the face of the user captured by the one or more cameras of the electronic device (0074 and 0087; Figure 4B; the pictorial representation 5), wherein the representation of the face of the user is displayed within the respective region of the display; and 
a progress indicator surrounding the representation of the face of the user (0088-0090; Figure 4B; displayed message or image 46; see also: 0074, 0085 and 0104; Figures 4B and 5B; wherein the first circle 33 follows the movement of the user’s face). 
It should also be noted that Vetter keeps a constant update of the status indicator as evidenced by figures 4-7, 9 and 12-13.  Thus there is evidence that  
Vetter will update the indicator in response to detecting first and  second rotation of the face of the user.  And updating the progress indicator to indicate that the first 

Vetter failed to disclose a progress indicator entirely surrounding the representation of the face of the user; and 
while displaying the representation of the face of the user and the progress indicator entirely surrounding the representation of the face of the user:
detecting a first rotation of the face of the user;
in response to detecting the first rotation of the face of the user, 
after detecting the first rotation of the face of the user, detecting the second rotation of the face of the user that is different from the first rotation. 

However, Hare shows a progress indicator entirely surrounding the representation of the face of the user (0069-0070; Figures 4A, 5 and 6; “[0069] As shown in FIGS. 4A, 5, and 6, where the detection component 220 detects a face, the notification component 230 may initially generate movement elements including movement instructions directing movements to position the face within the visible framing element. For example, the notification component 230 may initially generate a first movement element including an instruction to “Move your face closer,” as shown in FIG. 5. Based on the detection component 220 detecting movement of the face within the field of view but without properly positioning the face for scanning and modeling, the notification component 230 may alternate from FIG. 5 to FIG. 4A, changing the first movement element and the movement instruction to a second movement element. As shown in FIG. 4A, the second movement element includes an instruction to ‘Fit face inside area below.’”, “[0070] Once the detection component 220 detects the face within the visible framing element 440, the notification component 230 may generate a third movement element. The third movement element may be a user element configured as a focus element. The focus element is configured and positioned to direct a gaze of the eyes. The focus element may be positioned proximate to the image capture device of the mobile computing device. For example as shown, the focus element is positioned in a graphical user interface on the display device and below the image capture device of the mobile computing device. In some instances, the third movement element includes an instruction to ‘Hold still,’ as shown in FIG. 6. In addition to the third movement element, the notification component 230 may generate a pose element. In FIG. 6, the pose element is separate from the third movement element and may direct a movement or pose distinct from the instruction of the third movement element. As shown, the pose element includes an instruction to ‘Watch the dot’ and contains a directional element visually directing the instructed pose. The pose element instruction may instruct the user to affix a gaze on the focus element to align the eyes to a position proximate to the image capture device. When the gaze is directed at the focus element and the focus element moves with the face, the model generation system 150 may capture images and generate a 3D model which center the pupil and iris of the eyes.”) ; and 
while displaying the representation of the face of the user and the progress indicator entirely surrounding the representation of the face of the user (Figure 6):
detecting a first rotation of the face of the user (0071, 0074 and 0075; Figures 7 and 8; “[0071] In operation 340, the position component 240 detects a first change in position of the object (e.g., a face) within the field of view of the image capture device. Upon detecting the first change in position of the object, the position component 240 causes the image capture device to capture image data for the first change in position. In some instances, where sensor data is detected in addition to the image data and indicates the first change in position, the position component 240 may capture the sensor data.”, “[0074] Upon detection of the face within the visible framing element 440, the detection component 220 may initiate image capture and modeling operations. As shown in FIG. 7, initiation of the image capture operations may cause the notification component 230 to generate a position element 710 including instructions 720 for a change in position of the face (e.g., the object within the field of view). In FIG. 7, the position element 710 may be a first position element 730 instructing a first change in position. The first position element 730 in may include a first start position 740 and a first end position 750. For example, the position element may include instructions 720 to ‘Slowly turn your head to the right.’”, and “[0075] As shown in FIG. 8, during the first change in position, detected in operation 340, the position component 240 continually monitors (e.g., tracks) the motion of the object (e.g., face) within the field of view. The position component 240 may pass a portion of data representing the motion to the notification component 230. The notification component 230 may continually modify the graphical user interface in real time based on the motion data. In FIG. 8, the notification component 230 continually adjusts or modifies the position element 710. The notification component 230 may modify the position element 710 by moving the first position element 730 relative to a current position of the object within the field of view and a distance of travel detected for the object. The first position element 730 may move a distance between the first start position 740 and the first end position 750. The location of the first position element 730 along the distance may be proportional to an amount of motion detected in the object between a starting position and an expected ending position.”);
in response to detecting the first rotation of the face of the user, updating the progress indicator to indicate that first image data of the face of the user has been captured, wherein the display of the representation of the face of the user is based on the first image data (0071, 0075-0076, 0078, 0080, 0092 and 0094; Figures 3, and 9; “[0078] As shown in FIG. 9-11, upon completion of the first change in position, the notification component 230 generates a position element 910 including instructions 920 for the second change in position of the object (e.g., the face). …”);
after detecting the first rotation of the face of the user, detecting the second rotation of the face of the user that is different from the first rotation (0076, 0078 and 0080; Figures 3 and 9-11; “[0076] In operation 350, the position component 240 detects a second change in position of the object (e.g., a face) within the field of view of the image capture device. The second change in position of the object may be in a trajectory similar to or the same as a trajectory of the first change in position of the object, described in operation 340. Upon detecting the second change in position, the position component 240 causes the image capture device to capture image data indicative of the second change in position. In some instances, as described above, the position component 240 captures sensor data indicative of the second change in position in addition to the image data”, “[0078] As shown in FIG. 9-11, upon completion of the first change in position, the notification component 230 generates a position element 910 including instructions 920 for the second change in position of the object (e.g., the face). In FIG. 9, the position element 910 is a second position element 930 which includes a second start position 940 and a second end position 950. As shown, the position element 910 may include instructions 920 to “Slowly turn your head to the left,” indicating an anticipated direction of the second change in position. In some instances, the second start position 940 may be positioned at or proximate to the first end position 750, such that the first change in position and the second change in position are linked to form a fluid motion. As shown in FIGS. 9-11, the notification component 230 may monitor the second change in position detected by the position component 240 and continually modify the position element 910 to proportionally represent the position of the object (e.g., the face) between the initial position of the second change in position and an expected end of the second change in position.”); and 
in response to detecting the second rotation of the face of the user, updating the progress indicator to indicate that the first image data of the face of the user and second image data of the face of the user has been captured, wherein the display of the representation of the face of the user is based on the second image data (0082-0084 and 0094; Figures 3, 12 and 13; “[0082] In operation 360, the modeling component 250 generates a 3D model of the object (e.g., the face). The 3D model may be generated based on the image data captured from the first change in position and the second change in position. As will be explained below in more detail, the 3D model may be generated based on individual key frames and trajectories for tracking points detected on or around the object.”, “[0083] After completion of the second change in position, the notification component 230 generates a processing element. The processing element may be presented along with an obscured representation of the ending position of the second change in position. The processing element may be rendered as a representation of the modeling component 250 generating the 3D model of the object. The presentation component 210 may cause presentation of the processing element (e.g., by rendering an animated point of light traveling around a circle, an hourglass, or an element sweeping across a portion of the display device) for a period of time corresponding to the generation of the 3D model.”, “[0084] Once the modeling component 250 generates the 3D model of the object, as shown in FIGS. 12 and 13, the presentation component 210 may render the 3D model in an isolated interface 1210. In some embodiments, the isolated interface 1210 includes the 3D model 1220 in an interactive representation without a background captured within the image data. The interactive representation may be linked to the one or more sensors of the mobile computing device to enable interaction with the 3D model 1220. As shown in FIGS. 12 and 13, movement of the mobile computing device is detected within a motion sensor (e.g., a gyroscope or an accelerometer) and causes representative manipulation of the 3D model 1220. For example, moving a left side of the mobile computing device may be translated by the motion sensor and the presentation component 210 into a rotation of the 3D model 1220 to expose the left side of the 3D model 1220 relative to the viewer. Moving a right side, upper side, or lower side of the mobile computing device may be translated by the motion sensor and the presentation component 210 into a rotation of the 3D model 1220 to expose a right side, a top side, or a bottom side, respectively, of the 3D model 1220 relative to the viewer.”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the teaching of Hare’s progress indicator to the interactive system setup of Vetter in order to have better, accurate and effective representation 

Regarding claim 2 (Original), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, wherein detecting the occurrence of the condition that corresponds to initiation of capturing image data of the user occurs during a setup process for the electronic device (0071-0072 and 0093; Figure 4A).  

Regarding claim 3 (Original), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, the one or more programs further including instructions for: 
prior to detecting the occurrence of the condition that corresponds to initiation of capturing image data of the face of the user, detecting successful authentication of the user, wherein the successful authentication of the user enables the electronic device to detect the occurrence of the condition that corresponds to initiation of capturing image data of the face of the user (0072; figure 4A; a pop-up message 41 is displayed to the user for successful authentication of the user in order to initiate capturing image data of the face of the user).  

Regarding claim 4 (Original), Vetter in view of Hare shows the electronic device of claim 4 as shown above. Vetter further discloses the electronic device of claim 4, the one or more programs further including instructions for: 
after detecting the occurrence of the condition that corresponds to initiating the capturing of the image data of the user, updating the second user interface to display a user interface for 0078 and 0094; Figures 4B and 4C; messages 42 and 47 are displayed to prompt the user so the user to take action accordingly so the face of the user can be aligned in the predetermined region of interest).  

Regarding claim 5 (Original), Vetter in view of Hare shows the electronic device of claim 4 as shown above. Vetter further discloses the electronic device of claim 4, wherein the user interface for aligning the face of the user includes instructions for centering the face of the user within the respective region of the display (0113 and 0137; Figures 5D, 7D and 9A to 9C; wherein the pop-message 77 is displayed for instructing of centering the face of the user).  

Regarding claim 6 (Original), Vetter in view of Hare shows the electronic device of claim 4 as shown above. Vetter further discloses the electronic device of claim 4, wherein the user interface for aligning the face of the user includes instructions for adjusting a distance of the face of the user with respect to the one or more cameras of the electronic device (0121; Figure 6A to 6E).  

Regarding claim 7 (Currently Amended), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, the one or more programs further including instructions for: 
capturing image data of the face of the user (0086; Figure 4B); and 
in accordance with a determination that the image data of the face of the user fails to meet a lighting criteria, displaying instructions for the user to change lighting for a field of view of the one or more cameras (0174 and 0184).  



Regarding claim 8 (Original), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, wherein the condition that corresponds to initiation of capturing image data of the user of the electronic device includes a tap input on the display of the electronic device (0117-0118; Figure 5A-5D; tap input buttons 54, 55 and 56).  

Regarding claim 9 (Original), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, wherein capturing image data of the user includes capturing depth data (0095 and 0121; Figures 4C and 6D).  

Regarding claim 10 (Original), Vetter in view of Hare shows the electronic device of claim 1 as shown above. Vetter further discloses the electronic device of claim 1, wherein capturing image data of the user includes capturing visual data (0072 and 0073; figure 4A and 4B; “Figures that the pictorial representation of the captured body portion of the user 3 is displayed on the display 6,..”).  

Regarding claim 11 (Currently Amended), A non-transitory computer-readable storage medium claim 11 is drawn to the computer-readable storage medium of using the corresponding device claim as claimed in claim 1. Therefore, the computer-readable storage medium claim 11 is rejected for the same reasons of obviousness as used in the rejection to claim 1 above. 

Regarding claim 12 (Currently Amended), Method claim 12 is drawn to the method of using the corresponding device claim as claimed in claim 1. Therefore, the method claim 12 is rejected for the same reasons of obviousness as used in the rejection to claim 1 above. 
Regarding claims 13-21 (Previously Presented), A non-transitory computer-readable storage medium claims 13-21 are drawn to the computer-readable storage medium of using the corresponding device claim as claimed in claims 2-10. Therefore, the computer-readable storage medium claims 13-21 are rejected for the same reasons of obviousness as used in the rejection above. 

Regarding claims 22-30 (Previously Presented), Method claim 22-30 are drawn to the method of using the corresponding device claims as claimed in claims 2-10. Therefore, the method claims 22-30 are rejected for the same reasons of obviousness as used in the rejection above. 

Regarding claim 31 (New), Vetter in view of Hare shows the electronic device of claim 1 as shown above. 
Hare further shows the electronic device of claim 1, wherein: 
after detecting the first rotation the progress indicator indicates a first progress for achieving a target amount of captured image data (0074-0075 and 0078; Figures 7-8; “[0074] Upon detection of the face within the visible framing element 440, the detection component 220 may initiate image capture and modeling operations. As shown in FIG. 7, initiation of the image capture operations may cause the notification component 230 to generate a position element 710 including instructions 720 for a change in position of the face (e.g., the object within the field of view). In FIG. 7, the position element 710 may be a first position element 730 instructing a first change in position. The first position element 730 in may include a first start position 740 and a first end position 750. For example, the position element may include instructions 720 to “Slowly turn your head to the right.”); and 
after detecting the second rotation of the face of the user the progress indicator indicates a second progress for achieving the target amount of captured image data that is different from the first progress (0078; Figures 9-11; “[0078] As shown in FIG. 9-11, upon completion of the first change in position, the notification component 230 generates a position element 910 including instructions 920 for the second change in position of the object (e.g., the face). In FIG. 9, the position element 910 is a second position element 930 which includes a second start position 940 and a second end position 950. As shown, the position element 910 may include instructions 920 to “Slowly turn your head to the left,” indicating an anticipated direction of the second change in position. In some instances, the second start position 940 may be positioned at or proximate to the first end position 750, such that the first change in position and the second change in position are linked to form a fluid motion. As shown in FIGS. 9-11, the notification component 230 may monitor the second change in position detected by the position component 240 and continually modify the position element 910 to proportionally represent the position of the object (e.g., the face) between the initial position of the second change in position and an expected end of the second change in position.”).

The motivation to combine the Hare reference into the Vetter reference used to the rejection of claim 1 above still applies to the rejection of claim 31.


Regarding claim 32 (New), A non-transitory computer-readable storage medium claim 32 is drawn to the computer-readable storage medium of using the corresponding device claim as claimed in claim 31. Therefore, the computer-readable storage medium claim 32 is rejected for the same reasons of obviousness as used in the rejections to claim 31 above. 
Regarding claim 33 (New), Method claim 33 is drawn to the method of using the corresponding device claim as claimed in claim 31. Therefore, the method claim 33 is rejected for the same reasons of obviousness as used in the rejection to claim 31 above. 





Response to Arguments
Claims 1-30 were pending and rejected. Claims 1, 7, 11, 12, 18 and  27 were amended. Claims 31-33 are added. Current pending claims are claims 1-33.

Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant argues that Vetter and Hare, alone or in combination, fails to at least disclose or suggest at least:
Amended independent claim 1 recites, inter alia,:
while displaying the representation of the face of the user and the progress indicator entirely surrounding the representation of the face of the user:
detecting a first rotation of the face of the user; and 
in response to detecting the first rotation of the face of the user, updating the progress indicator to indicate that first image data of the face of the user has been captured, wherein the display of the representation of the face of the user is based on the first image data;
after detecting the first rotation of the face of the user, detecting the second rotation of the face of the user that is different from the first rotation; and 
in response to detecting the second rotation of the face of the user, updating the progress indicator to indicate that the first image data of the face of the user and second image data of the face of the user has been captured, wherein the display of the representation of the face of the user is based on the second image data. (Emphasis added)


Hare shows that on Figure 3 steps 330, 340, 350 and 360 (please also see, paragraphs [0068], [0071], [0075], [0076], [0080], [0082], [0092] and [0094]) that generating a movement instruction, detecting a first change in position of the object, detecting a second change in position of the object, and generating an image of the object is known, wherein the first rotation of the face of the user is the rotation of the face to the right (with status indicators of 710, 720, 730, 740 and 750), while the second rotation of the face of the user is to the left  (with status indicators of 750, 910, 920, 930, 940 and 950). (Please also see Hares Figures 7-11 as well as paragraphs [0074], [0075], [0078] and [0092]).
Therefore, Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482